DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/01/2022 has been entered.  
3.	Claim 1 has been amended; claims 4, 5, 13-15 and 17-22 are  canceled. Therefore, claims 1-3, 6-12 and 16 are pending in this application.   
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-3, 6-12 and 16 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a machine.

(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
allowing a user to choose a Latin-derived character and see a corresponding Arabic character, a version of the Arabic character corresponding to the Latin-derived character; receive a selection of a Latin-derived letter; display versions of an Arabic letter corresponding to the Latin-derived letter, wherein the versions comprise a version of the letter at the beginning, middle, and end of a word;  allow the user to see how combinations of Latin-derived letters convert into an Arabic character, or how an Arabic character converts into at least one Latin-derived character; and play a sound associated with the Arabic letter corresponding to the Latin-derived letter.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or teaching.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein a mobile device that comprises computer elements; such as: a processor circuit, a speaker, an input device, a display module, a user interface (Ul) module, etc., is utilized to perform the functions recited regarding: displaying the interface elements (e.g. an image of a circular wheel that involves simulated sides and overlays, including the tabs and cut-out windows); receiving input(s) from a user(e.g. selection of a Latin-derived letter in the first simulated cut-out window via the input device, etc.); generating one or more graphical and/or audio results (e.g. displaying versions of an Arabic letter corresponding to the Latin-derived letter; play a sound associated with the Arabic letter corresponding to the Latin-derived letter), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing textual and/or graphical data into a memory; 


displaying a textual and/or graphical data to a user via a conventional output device—such as 
a display interface; receiving input(s) from the user via a conventional input device—such as a touchscreen, a keyboard, a mouse; analyzing the received inputs and/or stored data, and thereby providing one or more results to the user via one or more conventional output devices—such as a display, a speaker). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes one or more commercially available conventional devices (e.g. a smartphone, a tablet, etc.), which are utilized to translate letters; such as, translating Latin-derived letters in to Arabic letters (e.g. see ¶[0010] to ¶[0012] of the specification). 
In addition, the practice of implementing a conventional computer system for translating letters and/or words based on data stored in the memory/database, etc., is still directed to a well-known, routine and conventional activity in the art (e.g. see, “Automated Online English-Arabic Translator”, Faculty of Engineering & Architecture Electrical & Computer Engineering Department; Hicham Yamout & Karim Kanso; Spring 2006; also see US 2004/0167769).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea. 
It is worth to note that the analysis  above already encompasses each of the current dependent claims (i.e. claims 2, 3, 6-12 and 16). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 08/012022). However, the arguments are not persuasive. Applicant argues,  
Claims 1-3, 6-12, 16-18, 21 and 22 stand rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea. Applicant respectfully disagrees. However, in order to expedite allowance of the claims, Applicant has amended independent claim 1 to more affirmatively claim the specific elements of a computer used. 
Applicant submits that Claim 1 comprises patentable subject matter for at least this reason. As Claims 2-12, and depend on Claim 1, these claims also comprise patentable subject matter for at least this reason.
	The Office respectfully disagrees with the above arguments since the current amendment does not overcome the rejection per section §101. Although Applicant asserts that the current amendment “more affirmatively claim the specific elements of a computer used”, the claimed computer elements (e.g. a processor circuit, an input device, a display module, etc.) are directed to conventional computer elements, which are serving to perform conventional computer functions. Accordingly, when each of the current claims is considered as a whole, the claimed computer elements fail to integrate the abstract idea into a practical application of the abstract idea. This is because none of the current claims implements an element—or a combination of elements—that provides an improvement over the relevant existing technology. 
Although the claims recite one or more graphical images (e.g. an image of a circular wheel that involves several components, including: one or more sides, one or more layers, one or more cutout sections, etc.), it is part of the conventional computer technology to generate desired textual and/or graphical data, for example, to meet an educational objective. Nevertheless, the claimed graphical images are utilized to facilitate the process of receiving input from the user (e.g. selection of a Latin letter), and/or providing an output to the user (e.g. displaying an Arabic letter that corresponds to the selected Latin letter, etc.). This demonstrates that the claimed mobile device is utilized merely as a tool to facilitate teaching; such as: translating or converting a Latin letter(s) to its corresponding Arabic letter(s) or vice versa; indicating a version of an Arabic letter (at the beginning, middle, and end of a word); information indicating when Arabic letters do not connect to each other on the left; indicating how each Arabic letter is written, etc.
	Thus, at least for the reasons above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.   
Prior Art
●	The prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 06/30/2017).  




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715